Exhibit 10.6(b)

FIRST AMENDMENT TO LEASE

The undersigned parties are entering into this First Amendment to Lease
(“Amendment”) as of January 1, 2007.  Pursuant to an industrial building lease
dated July 29, 1998 (the “Lease”), Damron Family Limited Partnership
(“Landlord”) currently leases to LKQ Crystal River, Inc. (formerly known as
Damron Auto Parts, Inc.) (“Tenant”) certain real property in Crystal River,
Florida, as more particularly described in Exhibit A attached to the Lease (the
“Premises”).  Tenant is considering the construction of various improvements on
the Premises but will not do so without the assurance that it has the option to
lease the Premises beyond the end of the term of the Lease and all options to
extend contained therein.

1.  Under Article XI (Options to Extend) of the Lease, in the third and fourth
lines of Section 11.1, the phrase “for three (3) periods of five (5) years each”
is hereby deleted and replaced with the phrase “for seven (7) periods of five
(5) years each”.

2.  At the end of the Lease term (including all options to extend), all
permanent alterations, additions and improvements made by Tenant in or upon the
Premises shall become Landlord’s property and shall remain upon the Premises.

3.  All terms of the Lease that are not specifically amended by the terms of
this Amendment shall remain in full force and effect.  In the event any conflict
arises between the terms of the Lease and the terms of this Amendment, then the
terms of this Amendment shall supersede the terms of the Lease with respect to
the subject matters described in this Amendment.

 

DAMRON FAMILY LIMITED

 

LKQ CRYSTAL RIVER, INC.

PARTNERSHIP

 

 

 

 

 

 

 

 

/s/ Leonard A. Damron

 

 

/s/ Frank P. Erlain

 

By: Leonard A. Damron

 

By: Frank P. Erlain

Title:

 

Title: VP – Finance, Controller & Treasurer

 


--------------------------------------------------------------------------------